Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  1-2,4-11 and 13-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claim language and is now in condition of allowance. The added limitation “generating a first boundary for the obstacle by merging and denoising the obstacle edge points;” in combination was not found in the prior art. Some close prior art that build a bird’s eye view and traces a parking lot space are US publications “2022/0126864, 202000241545, 2017/40369057, 2017/0010618” for example Gurghian (US 2017/0369057) ¶[0040-42] “Method 500 continues by accessing 506 a deep neural network trained to determine a lane position using side-facing vehicle camera images. Using the deep neural network, the method determines 508 the vehicle's current lane position based on the birds-eye view of the received image.
[0042] FIG. 6 illustrates an embodiment of an image 600 representing a birds-eye view of a roadway near a vehicle. For example, image 600 may be a birds-eye view of image 400 shown in FIG. 4 after being processed by a geometric transformation procedure of the type discussed herein. Image 600 includes multiple lane boundary markers 602, which may correspond to lane boundary markers 402 in image 400.” However, there is nothing to suggests “generating a first boundary for the obstacle by merging and denoising the obstacle edge points;”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/